Title: From George Washington to Timothy Pickering, 10 May 1781
From: Washington, George
To: Pickering, Timothy


                        Dear Sir

                            Head Quarters New Windsor May 10th 1781
                        
                        Under the present circumstances of transportation from Connecticut, I should advise, that Mr Pomeroy should
                            be sent immediately back to the several Towns, to announce the distresses of the Army for the want of that provision, the
                            certainty of payment for the transportation, and the approach of a military force to carry into execution the impress of
                            the Civil Majestrate—While this is doing, the Parties from Danbury & Hazens Regt may be detached (to be employed
                            in the manner you propose) for that purpose.
                        It will be best to use great prudence in the execution of this business, which has become indispensably
                            necessary, and to send to the nearest Towns first—before this measure can have its operation in the remoter parts, I hope
                            Government will take the matter up with energy; in consequence of the representation of Major Gen. Heath, who sets out
                            tomorrow for the Eastern States, to settle with them the Arrangement of transportation & supplies for the
                            Campaign. He will require all the information that may be necessary from Your Department & that of the Commissy,
                            on these subjects, previous to his Journey. I am Dear Sir Your Most Obedt Servant
                        
                            Go: Washington
                        
                    